Lumpkin, P. J.
The plaintiff in error was in the superior court of Carroll county convicted of burglary, and excepted to a judgment overruling a motion for a new trial. The motion contains the general grounds, and also a ground based on newly discovered evidence.
1. The document purporting to be a brief of the evidence consists of a full stenographic report of the examination of the witnesses introduced at the trial. It is in dialogue form, and sets forth much irrelevant matter. Even a casual inspection of it shows that there was no attempt whatever to condense or brief the testimony as the law requires. This- court will not, therefore, undertake to pass upon the assignments contained in the motion that the verdict is contrary to evidence and is decidedly and strongly against the weight of the evidence. Southern Mining Co. v. Brown, 107 Ga. 264; Price v. High & Co., 108 Ga. 145, and cases cited.
*6542. The newly discovered evidence merely tended to show that a witness sworn at the trial in behalf of the State after-wards made statements conflicting with his sworn testimony. Consequently, the ground of the motion relating to this matter is, under repeated rulings of this court, without merit here.

Judgment affirmed.


All the Justices concurring.